EXHIBIT 10.3
AMENDMENT TO CREDIT AGREEMENT
THIS AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as of
October 23, 2008, among PMC COMMERCIAL TRUST, a real estate investment trust
organized under the laws of the State of Texas (“Borrower”), certain Lenders,
and JPMORGAN CHASE BANK, N.A. (successor by merger to Bank One, N.A. (Main
Office Chicago)) (“Administrative Agent”).
PRELIMINARY STATEMENT:
Borrower, Administrative Agent and Lenders are party to that certain Credit
Agreement (as renewed, extended, amended and restated, the “Credit Agreement”)
dated as of February 29, 2004, pursuant to which the Lenders have made and may
hereafter make loans to Borrower. The parties hereto have agreed to amend the
Credit Agreement as described herein.
Accordingly, for adequate and sufficient consideration, the receipt of which is
hereby acknowledged, Borrower, Administrative Agent and Lenders agree as
follows:
1. Defined Terms; References. Unless otherwise stated in this Amendment
(a) terms defined in the Credit Agreement have the same meanings when used in
this Amendment and (b) references to “Sections,” “Schedules” and “Exhibits” are
to sections, schedules and exhibits to the Credit Agreement.
2. Amendments.

  (a)  
Section 10.9 of the Credit Agreement is hereby amended in its entirety as
follows:
       
Change in Management. Any material change in the management of Borrower or the
Companies as a whole, including, without limitation, any two or more of the
following are no longer employed by Borrower in the same or similar capacities
as they are on the Closing Date: Lance Rosemore, Jan Salit or Barry Berlin.

3. Conditions Precedent. Notwithstanding any contrary provisions, the foregoing
paragraphs in this Amendment are not effective unless and until (a) the
representations and warranties in this Amendment are true and correct,
(b) Administrative Agent receives counterparts of this Amendment executed by
each party named below, and (c) Administrative Agent receives a certificate from
Borrower’s corporate secretary regarding incumbency, resolutions and
organizational documents for Borrower.
4. Ratifications. This Amendment modifies and supersedes all inconsistent terms
and provisions of the Credit Documents, and except as expressly modified and
superseded by this Amendment, the Credit Documents are ratified and confirmed
and continue in full force and effect. Borrower, Administrative Agent and
Lenders agree that the Credit Documents, as amended by this Amendment, continue
to be legal, valid, binding and enforceable in accordance with their respective
terms.

 

 



--------------------------------------------------------------------------------



 



5. Representations and Warranties. Borrower hereby represents and warrants to
Administrative Agent and Lenders that (a) this Amendment and any Credit
Documents to be delivered under this Amendment have been duly executed and
delivered by Borrower, (b) no action of, or filing with, any Governmental
Authority is required to authorize, or is otherwise required in connection with,
the execution, delivery, and performance by Borrower of this Amendment and any
Credit Document to be delivered under this Amendment, (c) this Amendment and any
Credit Documents to be delivered under this Amendment are valid and binding upon
Borrower and are enforceable against Borrower in accordance with their
respective terms, except as limited by any applicable Debtor Relief Laws,
(d) the execution, delivery and performance by Borrower of this Amendment and
any Credit Documents to be delivered under this Amendment do not require the
consent of any other Person and do not and will not constitute a violation of
any Governmental Requirements, agreements or understandings to which Borrower is
a party or by which Borrower is bound, (e) the representations and warranties
contained in the Credit Agreement, as amended by this Amendment, and any other
Credit Document are true and correct in all material respects as of the date of
this Amendment, and (f) as of the date of this Amendment, no Event of Default or
Potential Default exists or is imminent.
6. References. All references in the Credit Documents to the “Credit Agreement”
refer to the Credit Agreement as amended by this Amendment. This Amendment is a
“Credit Document” referred to in the Credit Agreement and the provisions
relating to Credit Documents in the Credit Agreement are incorporated by
reference, the same as if set forth verbatim in this Amendment.
7. Counterparts. This Amendment may be executed in any number of counterparts
with the same effect as if all signatories had signed the same document.
8. Parties Bound. This Amendment binds and inures to the benefit of Borrower,
Administrative Agent and each Lender, and, subject to Section 14 of the Credit
Agreement, their respective successors and assigns.
9. Entirety. THIS AMENDMENT, THE CREDIT AGREEMENT AS AMENDED BY THIS AMENDMENT,
AND THE OTHER CREDIT DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES
FOR THE TRANSACTIONS THEREIN, AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
[Remainder of page intentionally blank. Signature Page follows.]

 

2



--------------------------------------------------------------------------------



 



EXECUTED as of the date first stated above.

            JPMORGAN CHASE BANK, NA,
as Administrative Agent, Bank One and a Lender
      By:   /s/ Bradley C. Peters         Bradley C. Peters,         Senior Vice
President        PMC COMMERCIAL TRUST,
as Borrower
      By:   /s/ Barry N. Berlin         Barry N. Berlin,         Chief Financial
Officer   

 

3